                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

CHRISTOPHER M. CARTER,                       )
     Plaintiff,                              )       Civil Action No. 7:19cv00215
                                             )
v.                                           )       MEMORANDUM OPINION
                                             )
NURSE/MS. L. PARKS, et al.,                  )       By: Michael F. Urbanski
    Defendants.                              )       Chief United States District Judge

       Plaintiff Christopher M. Carter, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On May 29, 2019, defendants filed a motion dismiss the

action and, on May 30, 2019, the court issued a notice pursuant to Roseboro v. Garrison, 528

F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 20 and 26.       The notice gave Carter twenty-one

days to file a response to the motion and advised him that, if he did not respond, the court would

“assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with what the

Defendant[s] state[] in their responsive pleading(s).” See ECF No. 26. The notice further

advised Carter that, if he wished to continue with the case, it was “necessary that Plaintiff

respond in an appropriate fashion,” and that if he failed to file some response within the time

allotted, the court “may dismiss the case for failure to prosecute.” Id. Carter did not respond.

Therefore, the court will dismiss Carter’s complaint without prejudice for failure to prosecute.
                     25th
       ENTER: This ____ day of August, 2019.
